TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 6, 2014



                                       NO. 03-12-00100-CV


                                  Grant Trevarthen, Appellant

                                                  v.

     Ocwen REO Trust, a Delaware Statutory Trust; Secretary of Housing and Urban
           Development; Mortgage Electronic Registration System (MERS);
                   Brandon Wolf and Mark Hopkins, Appellees




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on November 29, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall

pay all costs relating to this appeal, both in this Court and the court below.